DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
2.	This Non-Final Office action is responsive to applicant’s filing of application No.. 16/595,000 on October 7, 2019. Currently claims 1-9 are pending and examined below.


 				Claim Rejections - 35 USC § 101 
3.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
4. 	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
	When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.

	If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).
 	The claim(s) recite(s) receiving and processing various data items for automatically evaluating reliability of a nuclear power 15plant operator based on task execution time of an operator; and are directed to an abstract idea which is a way of organizing human activity.  The judicial exception is not integrated into a practical application because the use of a computer for receiving and processing the data as claimed is merely implementing the abstract idea steps in the manner of "apply it".  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).  With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method and systems (Claims 1-8) are directed to potentially eligible categories of subject matter (i.e., process and machine, respectively), and therefore satisfy Step 1 of the eligibility inquiry.



Claim 1 as an example recites:
 	5calculate an expected task finishing time for each of tasks of the operator based on input data for reliability evaluation of the operator and determine a task completion time for each task of the operator based on the calculated 10expected task finishing time and the input data (wherein the “calculate” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at page. 9 of the October 2019 Update); 
determine an initial time for the tasks based on the input data and the task completion time for a current task which has been determined (wherein the “determine” fails within the realm “mental processes” since it can be performed mentally via human observation/evaluation/judgment, even if aided with pen and paper, which qualifies as a mental process as noted at page. 9 of the October 2019 Update); 15
calculate a total execution time of the operator based on the task completion time for the last task of the operator which has been determined and the initial time which has been determined, calculate an available time allowed for the operator to complete 
obtain a task failure probability from the difference between the calculated total execution time and the calculated available time based on probability distribution 5information is directed to an abstract idea because it is a mathematical concept.
	Independent claim 9 recites similar limitations as claim 1 and is therefore found to recite the same abstract idea.
	With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are an open communication network and a storage device.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to integrate the abstract idea into a practical application), which is not enough to integrate the abstract idea into a practical application. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a 
	Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are directed to a task completion time determining unit, an initial time determining unit, a total execution time calculation unit, 20an available time calculation unit, and -18-a task failure probability calculation unit. These additional elements (units) have been evaluated, but fail to integrate the abstract idea into a practical application. These limitations describe elements of a generic computer and merely serve to link the use of the judicial exception to a particular technological environment, similar to adding the words “apply it” (or an equivalent) to the abstract idea, which is not enough to significantly more than the abstract idea. 
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer 
	Dependent claims 2-8 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101. Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. Therefore, the dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-8 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details or activities that can be performed in the human mind via observation, evaluate, judgment, or opinion. 
 Dependent claims 2-8 have been evaluated as well, however similar to claims 22/32, these claims are part of the abstract idea itself since these activities can be also implemented mentally, such as via human judgment, evaluation, observation, or opinion. The ordered combination of elements in the dependent claims (including 


Claim Rejections - 35  USC§ 103

 6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained,   
 	notwithstanding that the claimed invention is not identically  	disclosed as set forth in section 102, if the differences 
 	between the claimed invention and the prior art are such that 
 	the claimed invention as a whole would have been obvious 
 	before the effective filing date of the claimed invention to a 

 	invention pertains. Patentability shall not be negated by the 
 	manner in which the invention was made.

8. 	Claims 1, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson (U.S. Patent Publication No. 2019/0188576) in view of Ivancich et al. (U.S. Patent No. 10/860,387).
	Regarding claims 1, 7, and 9, Pedersen teaches:
5a task completion time determining unit configured to calculate an expected task finishing time for each of tasks of the operator based on input data for reliability evaluation of the operator and determine a task completion time for each task of the operator based on the calculated 10expected task finishing time and the input data ([i.e., evaluating the available resource for completing the task [Paragraph 0106]);
an initial time determining unit configured to determine an initial time for the tasks based on the input data and the task completion time for a current task which has been determined by the task completion time determining 15unit [Paragraph 0091]; 
a total execution time calculation unit configured to calculate a total execution time of the operator based on the task completion time for the last task of the operator which has been determined by the task completion time 20determining unit and the initial time which has been determined by the initial time determining unit [Paragraph 0135] ;
an available time calculation unit configured to calculate an available time allowed for the operator to complete the tasks based on a predetermined allowed time for 25the tasks of the operator included in the input data and the determined initial time [Paragraph 0134]; and  

Regarding claim 8, Pedersen further teaches a display unit configured to display the calculated -20-task failure probability numerically or graphically through a display panel [Paragraph 0089].
9. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson (U.S. Patent Publication No. 2019/0188576) in view of Ivancich et al. (U.S. Patent No. 10/860,387) as applied to claim 1 above and further in view of Shikano et al (U.S. Patent No. 8,990,372).
Regarding claim 2, the combination of Pedersen and Ivancich fail to explicitly teach . The apparatus of claim 1, wherein the input data for reliability evaluation of the .

                  Allowable Subject Matter
10. 	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if overcome the 101 rejection and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO 892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Romain Jeanty/Primary Examiner, Art Unit 3623